Filed Pursuant to Rule 424(b)(2) Registration No. 333-138944 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED AUGUST 23, 2007 GIGGLES N’ HUGS, INC. (formerly Teacher’s Pet, Inc.) 440,500 Shares of Common Stock (Pre-Split) (6,607,500 Post-Split) This Prospectus Supplement relates to the prospectus dated August 23, 2007 (“Prospectus”) which we prepared to allow certain of our current stockholders to sell up to 440,500 (pre-split) (6,607,500 post-split) shares of or common stock. The Prospectus was declared effective by the Securities and Exchange Commission on September 24, 2007. The purpose of this Prospectus Supplement is to update the table of the underlying Prospectus captioned “Selling Security Holders”. Additionally, we are including our quarterly and annual reports we filed with the Securities and Exchange Commission. The information contained in each report is considered relevant to the information in the Prospectus and should be read in conjunction with the information contained in the Prospectus. This Prospectus Supplement should be read in conjunction with the Prospectus, and is qualified by reference to the Prospectus, except to the extent that the information presented herein supersedes the information contained in the Prospectus. This Prospectus Supplement is not complete without, and may only be delivered or utilized in connection with, the Prospectus. We urge you to read carefully the "Risk Factors" on page 6 of the Prospectus and those discussed in other documents we file with the Securities and Exchange Commission for certain considerations relevant to an investment in the Common Stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus dated August 23, 2007. The date of this Prospectus Supplement is November 29, 2010. Table of Contents Prospectus Supplement PAGE Selling Security Holders 1 Form 10-QSB (9/30/07) filed on November 8, 2007 2 Form 10-KSB (12/31/07) filed on March 28, 2008 13 Form 10-QSB (3/31/08) filed on May 15, 2008 45 Form 10-Q (6/30/08) filed on August 4, 2008 57 Form 10-Q (9/30/08) filed on November 12, 2008 70 Form 10-K (12/31/08) filed on March 16, 2009 82 Form 10-Q (3/31/09) filed on May 8, 2009 116 Form 10-Q (6/30/09 filed on August 4, 2009 130 Form 10-Q (9/30/09) filed on November 12, 2009 144 Form 10-K (12/31/09) filed on April 1, 2010 159 Form 10-Q (3/31/10) filed on May 14, 2010 198 Form 10-Q (6/30/10) filed on August 16, 2010 213 Form 10-Q (9/30/10) filed on November 15, 2010 230 Selling Security Holders All references to shares have been restated to reflect a 15:1 forward stock split enacted on July 30, 2010 As of the date of this filing 6,530,500 shares remain unsold of the 6,607,500 shares registered for resale in the Prospectus. The following is a list of selling security holders who own the 6,530,500 shares of common stock covered in the Prospectus. Name of Owner of Common Stock Number of Shares Owned before the Offering Number of Shares Offered by Selling Stockholders Number of Shares Owned after the Offering Percentage of Shares Owned after the Offering(1) B.M.M., LLC(2) 0 * Liane Barrett(3) 0 * Kailyn Barret & Liane Barret(3) 0 * Kaipo Batoon(3) 0 * Karly Batoon(3) 0 * Cori Bettis(2) 0 * Jordan Bettis(2) 0 * David Chin(2) 0 * Chloe Chun(2) 0 * Valeri Cin(2) 0 * John Goto(2) 0 * Jana Goto(2) 0 * Katelyn Ko(2) 0 * Randolph Ko(2) 0 * Brian Ko(2) 0 * Jaymie Komagata(3) 0 * Shuji Komagata(3) 0 * Cary Margolis(2) 0 * Calvin & Carol Matsuo(2) 0 * Ryan Matsuo(2) 0 * The Matsuo Family Trust(3) 0 * Mijita Limited Partnership(4) 0 * Monster Investment Club(2) 0 * Isaac Nakata(2) 0 * Justin Odagiri(2) 0 * Pablo Oliva(2) 0 * Scott Saito(2) 0 * Amanda Takemoto(2) 0 * Trevor Takemoto(2) 0 * Shahean Talabreza(5) 0 * Lori Tomita(2) 0 * * Represents less than 1% of the total aggregate amount of shares of our common stock. 1. Assumes that all shares registered for resale by the Prospectus have been issued and sold. 2. Shares acquired in our offering completed in December 2005. 3. Shares acquired in our offering completed in March 2006. 4. The 300,000 shares were transferred to Mijita Limited Partnership from Oasis Corporate Services. Oasis Corporate Services acquired the shares in our offering completed in December 2005.Sergio Ducoulombier, President of Mijita Limited Partnership, has voting, investing and dispositive power over the shares of common stock owned by Mijita Limited Partnership. 5. Of the 1,348,000 shares, 598,000 were transferred to Shahean Talabreza from Brent Masuhara and 750,000 shares were transferred to Shahean Talabreza from The Matsuo Family Trust. Brent Masuhara acquired the shares in our offering completed in December 2005. The Matsuo Family Trust acquired the shares in our offering completed in March 2006. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-138944 TEACHER'S PET, INC. (Exact name of registrant as specified in its charter) Nevada 20-1681362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2415 W. Weatherby Way, Chandler, AZ (Address of principal executive offices) (Zip Code) (702) 430-9166 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of November 7, 2007: 2 PART I - FINANCIAL INFORMATION Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's Annual Report on Form 10-KSB, previously filed with the Commission on March 19, 2007. 3 Teacher's Pet, Inc. (a Development Stage Company) Balance Sheet (unaudited) September 30, Assets Current assets: Cash $ Inventory Total current assets Fixed assets, net $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $
